02-12-193-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00193-CV
 
 



The Imaging Bureau, Inc.


 


APPELLANT




 
V.
 




Telecheck Services, Inc.


 


APPELLEE



 
 
----------
FROM County
Court at Law No. 2 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          On
January 30, 2012, the trial judge signed a take-nothing judgment on appellant
The Imaging Bureau, Inc.’s claims against appellee TeleCheck Services, Inc.  Appellant
timely filed a motion for new trial on February 27, 2012, but appellant did not
file its notice of appeal until May 16, 2012, and the notice of appeal is
therefore untimely.  See Tex. R. Civ. P. 329b(a); Tex. R. App. P.
26.1(a)(1), 26.3.
          We
sent a letter to appellant to express our concern that we do not have
jurisdiction over the appeal because the notice of appeal is untimely.  In the
letter, we informed appellant than unless it filed a response showing grounds
for continuing the appeal, the appeal could be dismissed.  Appellant has not
responded.  Because appellant’s notice of appeal is untimely, we dismiss the
appeal for want of jurisdiction.  See Tex. R. App. P. 25.1(a), 26.1(a)(1),
42.3(a), 43.2(f); Crites v. Collins, 284 S.W.3d 839, 840 (Tex. 2009)
(indicating that jurisdiction vests with a timely-filed notice of appeal); Howlett
v. Tarrant Cnty., 301 S.W.3d 840, 843 (Tex. App.—Fort Worth 2009, pet.
denied) (op. on reh’g) (“A timely-filed notice of appeal confers jurisdiction
on this court, and absent a timely[-]filed notice of appeal, we must dismiss
the appeal.”).
 
 
PER CURIAM
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED:  September 13,
2012

 


















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00193-CV
 
 



The
  Imaging Bureau, Inc.
 
 
v.
 
 
Telecheck
  Services, Inc.


§
 
§
 
§
 
§
 


From County Court at Law
  No. 2
 
of
  Tarrant County (2011-002911-2)
 
September
  13, 2012
 
Per
  Curiam



 
 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 




[1]See Tex. R. App. P. 47.4.